Case 3:20-cv-01244-BJD-JBT Document 26 Filed 05/27/21 Page 1 of 7 PageID 126




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

JOHNY R. VELASQUEZ,
and other similarly situated
individuals,

             Plaintiff,

v.                                                 CASE NO. 3:20-cv-1244-BJD-JBT

KARMAS FAR INC,

          Defendant.
_______________________________/

                          REPORT AND RECOMMENDATION 1

      THIS CAUSE is before the Court on the parties’ renewed Joint Motion for

Approval of Settlement (“Motion”) (Doc. 25). The Motion was referred to the

undersigned for a report and recommendation regarding an appropriate resolution.

For the reasons set forth herein, the undersigned respectfully RECOMMENDS that

the Motion be GRANTED, the Settlement Agreement and Mutual Release of




      1    “Within 14 days after being served with a copy of [this Report and
Recommendation], a party may serve and file specific written objections to the proposed
findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “A party may respond to
another party’s objections within 14 days after being served with a copy.” Id. A party’s
failure to serve and file specific objections to the proposed findings and recommendations
alters the scope of review by the District Judge and the United States Court of Appeals
for the Eleventh Circuit, including waiver of the right to challenge anything to which no
specific objection was made. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(B); 11th
Cir. R. 3-1.
Case 3:20-cv-01244-BJD-JBT Document 26 Filed 05/27/21 Page 2 of 7 PageID 127




Claims (“Agreement”) (Doc. 25-1) be APPROVED, and this action be DISMISSED

with prejudice. 2

      I.     Background

      Plaintiff filed the instant action seeking unpaid overtime wages pursuant to

the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”) and bringing a

claim for retaliatory discharge pursuant to 29 U.S.C. § 215. (Doc. 1.) According

to the Complaint, Plaintiff was employed by Defendant as a non-exempt

warehouse employee from January 2020 through October 2020. (Id. at 2.) Plaintiff

alleged that he always worked in excess of 40 hours per week and Defendant

failed to pay him one and one-half times his regular rate of pay for the overtime

hours he worked, in violation of the FLSA. (Id. at 3.) Plaintiff also alleged that

during the last 35 weeks of his employment, Defendant deducted 5 hours from his

total hours each week for lunch breaks that he did not take. (Id.) Additionally,

Plaintiff alleged that he was unlawfully terminated after complaining to Defendant

about deducting time for lunch breaks that he did not take and its failure to pay

overtime. (Id. at 9–12.) Plaintiff sought compensation for all actual damages,

liquidated damages, back pay, and attorney’s fees and costs. (Id. at 9, 12–13.)




      2   To expedite the resolution of the current Motion, the parties still have an
opportunity to consent to the undersigned conducting the remaining proceedings in this
action, including entry of judgment and any post-judgment matters. To do so, they must
jointly execute and file the consent form attached to this report and recommendation
(using a single form rather than separate forms). Of course, the parties remain free to
withhold consent without adverse substantive consequences. See Fed. R. Civ. P.
73(a)(2).
                                          2
Case 3:20-cv-01244-BJD-JBT Document 26 Filed 05/27/21 Page 3 of 7 PageID 128




      The parties previously filed a Joint Motion for Order Approving Settlement

and Dismissing Case with Prejudice (Doc. 10). However, the Court denied that

motion without prejudice because the settlement agreement contained a

confidentiality provision. (Doc. 11.) The parties were directed to file a new motion

and a revised settlement agreement in accordance with that Order. (Id. at 3.)

Thereafter, the parties filed the Motion and the subject Agreement, which omits the

confidentiality provision, and now request that the Court approve their settlement

of Plaintiff’s claims. (See Doc. 25.)

      II.    Standard

      Section 216(b) of the FLSA provides in part:

             Any employer who violates the provisions of section 206
             or section 207 of this title shall be liable to the employee
             or employees affected in the amount of . . . their unpaid
             overtime compensation . . . and in an additional equal
             amount as liquidated damages. . . . The court in such
             action shall, in addition to any judgment awarded to the
             plaintiff or plaintiffs, allow a reasonable attorney’s fee to
             be paid by the defendant, and costs of the action.

29 U.S.C. § 216(b).

      “[I]n the context of suits brought directly by employees against their

employer under section 216(b) . . . the district court may enter a stipulated

judgment after scrutinizing the settlement for fairness.” Lynn’s Food Stores, Inc.

v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Judicial review is required

because the FLSA was meant to protect employees from substandard wages and

oppressive working hours, and to prohibit the contracting away of these rights. Id.


                                          3
Case 3:20-cv-01244-BJD-JBT Document 26 Filed 05/27/21 Page 4 of 7 PageID 129




at 1352. “If a settlement in an employee FLSA suit does reflect a reasonable

compromise over issues, such as FLSA coverage or computation of back wages,

that are actually in dispute,” the district court is allowed “to approve the settlement

in order to promote the policy of encouraging settlement of litigation.” Id. at 1354.

In short, the settlement must represent “a fair and reasonable resolution of a bona

fide dispute over FLSA provisions.” Id. at 1355. In addition, the “FLSA requires

judicial review of the reasonableness of counsel’s legal fees to assure both that

counsel is compensated adequately and that no conflict of interest taints the

amount the wronged employee recovers under a settlement agreement.” Silva v.

Miller, 307 F. App’x 349, 351 (11th Cir. 2009) (per curiam). 3

      In Bonetti v. Embarq Management Co., the court analyzed its role in

determining the fairness of a proposed settlement under the FLSA, and concluded:

             [I]f the parties submit a proposed FLSA settlement that,
             (1) constitutes a compromise of the plaintiff’s claims; (2)
             makes full and adequate disclosure of the terms of
             settlement, including the factors and reasons considered
             in reaching same and justifying the compromise of the
             plaintiff’s claims; and (3) represents that the plaintiff’s
             attorneys’ fee was agreed upon separately and without
             regard to the amount paid to the plaintiff, then, unless the
             settlement does not appear reasonable on its face or
             there is reason to believe that the plaintiff’s recovery was
             adversely affected by the amount of fees paid to his

      3   Although unpublished Eleventh Circuit decisions are not binding precedent, they
may be persuasive authority on a particular point. See, e.g., Searcy v. R.J. Reynolds
Tobacco Co., 902 F.3d 1342, 1355 (11th Cir. 2018) (“Unpublished cases do not constitute
binding authority and may be relied on only to the extent they are persuasive.”). Rule
32.1 of the Federal Rules of Appellate Procedure expressly allows citation to federal
judicial unpublished dispositions that have been issued on or after January 1, 2007. Fed.
R. App. P. 32.1(a).
                                           4
Case 3:20-cv-01244-BJD-JBT Document 26 Filed 05/27/21 Page 5 of 7 PageID 130




             attorney, the Court will approve the settlement without
             separately considering the reasonableness of the fee to
             be paid to plaintiff’s counsel.

715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009). Other cases from this district have

indicated that when attorneys’ fees are negotiated separately from the payment to

a plaintiff, “an in depth analysis [of the reasonableness of the fees] is not necessary

unless the unreasonableness is apparent from the face of the documents.” King

v. My Online Neighborhood, Inc., Case No. 6:06-cv-435-Orl-22JGG, 2007 WL

737575, at *4 (M.D. Fla. Mar. 7, 2007).

      III.   Analysis

      The Agreement provides that Defendant will pay $5,000.00 to Plaintiff

($2,500.00 for unpaid wages and $2,500.00 for liquidated damages) and

$5,000.00 to Plaintiff’s counsel for attorney’s fees and costs. (Doc. 25-1 at 2–3.)

The parties represent that Plaintiff’s attorney’s fees and costs were agreed upon

separately and without regard to the amount paid to Plaintiff. (Doc. 25 at 3–4, 6.)

      The parties represent that the Agreement reflects a reasonable compromise

of disputed issues, including whether Defendant unlawfully deducted Plaintiff’s

hours for lunch breaks that he did not take, whether Plaintiff was relieved from duty

during the time for which he seeks unpaid overtime compensation, and the amount

of unpaid overtime owed. (Id. at 1–2.) The Motion indicates that the compromise

was reached after the parties gathered “sufficient information and conducted an

adequate investigation to allow them to make an educated and informed analysis

of the claims.” (Id. at 5.) In light of the aforementioned disputes, Plaintiff appears

                                          5
Case 3:20-cv-01244-BJD-JBT Document 26 Filed 05/27/21 Page 6 of 7 PageID 131




to be receiving a reasonable recovery. Additionally, Plaintiff is represented by an

attorney.   Thus, the undersigned recommends that the settlement reflects “a

reasonable compromise of disputed issues [rather] than a mere waiver of statutory

rights brought about by an employer’s overreaching.” Lynn’s Food, 679 F.2d at

1354.

        Regarding fees and costs, the ultimate issues pursuant to Silva are “both

that counsel is compensated adequately and that no conflict of interest taints the

amount the wronged employee recovers.” 307 F. App’x at 351. Moreover, the

Court need not conduct an in-depth analysis of the reasonableness of the

attorney’s fees and costs if the proposed settlement appears reasonable on its

face and there is no reason to believe that Plaintiff’s recovery was adversely

affected by the amount of attorney’s fees and costs to be paid to their counsel.

See King, 2007 WL 737575, at *4.

        As noted above, the parties represent that Plaintiff’s attorney’s fees and

costs were agreed upon separately and without regard to the amount paid to

Plaintiff. (Doc. 25 at 3, 4–6.) Additionally, there is no reason to believe Plaintiff’s

recovery was adversely affected by the agreed-upon fees and costs. Although

Plaintiff’s counsel did not submit time and cost records, the amount of $5,000.00

for fees and costs does not appear unreasonable on its face, and it appears that

counsel is being adequately compensated for his work. 4 Thus, both aspects of the


        4Plaintiff’s attorney represents that he expended over 12 hours on this case. (Doc.
10 at 6.)
                                            6
Case 3:20-cv-01244-BJD-JBT Document 26 Filed 05/27/21 Page 7 of 7 PageID 132




Silva attorney’s fee inquiry are satisfied. 5

       Therefore, it is respectfully RECOMMENDED that:

       1.     The Motion (Doc. 25) be GRANTED.

       2.     The Agreement (Doc. 25-1) be APPROVED.

       3.     This action be DISMISSED with prejudice.

       4.     The Clerk of Court be directed to terminate any pending motions and

close the file.

       DONE AND ENTERED in Jacksonville, Florida, on May 27, 2021.




Attachments:

Form AO85 (Notice, Consent, and Reference of a Civil Action to a Magistrate
Judge)

Copies to:

The Honorable Brian J. Davis
United States District Judge

Copies w/ Attachment to:

Counsel of Record




       5 Since the undersigned is not conducting an in-depth analysis of the
reasonableness of the fees and costs, this case provides no precedent for a case in which
such an analysis is required.
                                            7
